Citation Nr: 0939259	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-20 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a compensable rating for gastroesophageal 
reflux disease.  

2.  Entitlement to a compensable initial rating for erectile 
dysfunction.  

3.  Entitlement to a disability rating in excess of 20 
percent for a chronic lumbar strain with degenerative joint 
disease.  

4.  Entitlement to a disability rating in excess of 10 
percent for radiculopathy of the right lower extremity.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	AMVETS
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran a disability rating in excess 
of 20 percent for his chronic lumbar strain, with 
degenerative joint disease, a disability rating in excess of 
10 percent for radiculopathy of the right lower extremity, 
and a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
Within the same rating decision, the Veteran was also awarded 
service connection for gastroesophageal reflux disease, with 
a noncompensable initial rating, and for erectile 
dysfunction, also with a noncompensable initial rating.  The 
Veteran subsequently initiated and perfected appeals of these 
rating determinations.  

In April 2009, the Veteran testified via video before the 
undersigned Acting Veterans Law Judge.  

The Veteran has also perfected an appeal of a February 2008 
rating decision which denied the Veteran service connection 
for posttraumatic stress disorder (PTSD).  However, service 
connection for PTSD was subsequently granted within a March 
2009 rating decision.  Because the Veteran was awarded 
service connection for this disability, it is no longer on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).  Additionally, it is noted that 
correspondence from the Veteran was received at the Board in 
August 2009.  This includes no new arguments or evidence in 
support of his claims before the Board.  Therein, the Veteran 
reported that he has not received compensation for loss of a 
creative organ.  This matter is referred to the RO to provide 
the Veteran with an accounting of any compensation paid.

The issues of entitlement to an increased rating for a 
chronic lumbar strain, for radiculopathy of the right lower 
extremity, and for a TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's gastroesophageal reflux disease results in 
frequent pyrosis and substernal epigastric pain, without 
recurrent dysphagia, regurgitation, or other symptoms 
productive of considerable impairment of health.  

2.  The Veteran's erectile dysfunction is manifested by 
impotency without visible deformity of the penis, and he is 
currently in receipt of special monthly compensation based on 
loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating of 10 
percent and no higher for gastroesophageal reflux disease 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, Diagnostic Codes 7346 
(2008).

2.  The criteria for a compensable initial rating for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.350, 4.115b, Diagnostic Code 
7599-7522 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the Veteran under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In September 2005, January 2006, March 2006, and June 2008 
letters, the Veteran was notified of the information and 
evidence needed to substantiate and complete the claims on 
appeal.  Additionally, the March 2006 letter provided him 
with the criteria for the assignment of an effective date and 
initial rating, should his service connection claims be 
granted, as they subsequently were in September 2006.  Id.  
The Board also notes that, in the present case, essentially 
complete notice was also issued prior to the September 2006 
adverse determination on appeal.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, because the issues on appeal arise 
from the assignment of initial ratings, an issue downstream 
from the initial claim of service connection, no further 
duties attach, and VA has no further obligations in this 
regard.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  He has also been afforded VA medical 
examination on several occasions, most recently in May 2008.  
In April 2009, the Veteran was afforded a video hearing 
before the undersigned Acting Veterans Law Judge.  He was 
given the opportunity to present his own testimony as 
evidence, and the Board has reviewed his testimony for notice 
of additional evidence.  The Board is not aware, and the 
Veteran has not suggested the existence of, any additional 
pertinent evidence not yet received.  The Veteran submitted 
new evidence directly to the Board in August 2009, along with 
a signed a waiver of agency of original jurisdiction (AOJ) 
review of this evidence; thus, his appeal need not be 
remanded for RO consideration of this evidence.  See 38 
C.F.R. § 20.1304. .

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran's 
claims have been fully developed, and he has been afforded 
all due notice; thus, adjudication of his claims at this time 
is warranted.  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

II. Compensable initial rating - Gastroesophageal reflux 
disease

The Veteran seeks a compensable initial rating for his 
service-connected gastroesophageal reflux disease.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, when the assignment of initial ratings 
is under consideration, the level of disability in all 
periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2008). 

The Veteran's gastroesophageal reflux disease is currently 
rated as noncompensable under Diagnostic Code 7346, for a 
hiatal hernia.  When a disability is not explicitly listed in 
the Rating Schedule, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2008).  This Code provides a 10 percent evaluation when 
the evidence shows two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent evaluation 
is warranted when there is persistently recurrent epigastric 
distress with dysphasia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation contemplates a level of impairment which includes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  In 
every case where the requirements for a compensable rating 
are not met, a zero percent evaluation may be assigned, even 
if the diagnostic schedule does not provide for such a 
noncompensable evaluation.  38 C.F.R. § 4.31 (2008).  

A VA gastrointestinal examination was afforded the Veteran in 
March 2006.  Recurrent epigastric pain, described as pyrosis 
of the substernal region, without radiation, was reported by 
the Veteran.  However, he denied dysphagia with solids or 
liquids, vomiting, nausea, diarrhea, or constipation.  
Hematemesis and melena were last experienced in August 2005, 
and follow-up at a private hospital revealed internal 
hemorrhoids.  He used Zantac for his symptoms.  On physical 
examination, the Veteran was well-nourished, without evidence 
of anemia.  He was noted to have gained 10 pounds in the past 
year.  No circulatory disturbances or hypoglycemic reactions 
following meals were reported.  He was negative for pain or 
tenderness of the abdomen on physical examination.  
Gastroesophageal reflux disease was confirmed.  

The Veteran was next afforded a VA gastrointestinal 
examination in May 2008.  He gave a longstanding history of 
heartburn since approximately 2000.  He was begun on Prilosec 
in 2006, but continued to experience epigastric pain, 
bloating, and heartburn, especially after eating.  He stated 
his symptoms have progressively worsened.  However, he denied 
any history of dysphagia, regurgitation, hematemesis, melena, 
or esophageal dilation.  His general health was fair, without 
evidence of significant weight loss or malnutrition.  
Gastroesophageal reflux disease was again confirmed.  

The Veteran has also received frequent VA outpatient clinical 
treatment for his gastroesophageal reflux disease and related 
gastrointestinal complaints.  A February 2005 colonoscopy was 
negative for abnormality.  An April 2005 gastroscopy 
confirmed Grade I distal esophagitis and duodenitis.  A 
concurrent laboratory study of the Veteran's gastrointestinal 
mucus was negative for evidence of H. pylori.  Also, an April 
2005 clinical notation reflected the Veteran's complaints of 
chronic epigastric pain, but was negative for diarrhea, 
nausea, or vomiting.  A September 2005 upper gastrointestinal 
study was within normal limits.   In August 2009, the Veteran 
underwent a CT scan of the abdomen.  The scan confirmed fatty 
infiltration of the liver, a non-obstructing left renal 
calculus, and a cortical mass involving the right kidney.  
However, no abnormal findings for the gastroesophageal tract 
were made.  

At his April 2009 personal hearing, the Veteran stated his 
gastroesophageal reflux disease results from his pain 
medication he takes for his service-connected chronic lumbar 
strain.  He now takes several additional medications for his 
gastrointestinal symptoms, which include epigastric pain, 
indigestion, and reflux.  He also has to be careful of the 
foods he eats, and has to avoid spicy foods and red meat.  He 
denied receiving any private medical care for this 
disability.  

After considering the totality of the record, the Board finds 
sufficient evidence to support a compensable initial rating 
of 10 percent for the Veteran's service-connected 
gastroesophageal reflux disease.  As noted above, a 
compensable rating of 10 percent is warranted under 
Diagnostic Code Diagnostic Code 7346 for at least two of 
following symptoms: persistently recurrent epigastric 
distress with dysphasia, pyrosis, and regurgitation, or 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  In the present case, the 
Veteran has repeatedly and consistently reported recurrent 
pyrosis and substernal pain, exacerbated by eating.  In light 
of 38 C.F.R. § 4.3 and 4.7, the Board finds a compensable 
initial rating of 10 percent is warranted.  

However, the Board finds an initial rating in excess of 10 
percent is not warranted for the Veteran's gastroesophageal 
reflux disease.  As noted above, a 30 percent rating requires 
persistently recurrent epigastric distress with dysphasia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  While the Veteran experiences pyrosis and substernal 
epigastric pain, according to the March 2006 and May 2008 VA 
examination reports, as well as the VA outpatient treatment 
records, he has not demonstrated consistent dysphasia or 
regurgitation.  Additionally, the Veteran's gastroesophageal 
reflux disease does not result in considerable impairment of 
health; at his April 2009 video hearing, he denied any 
indication of anemia, and his medical records are likewise 
negative for any such finding.  The Veteran has consistently 
been described as obese, without evidence of malnutrition or 
malnourishment.  Overall, the preponderance of the evidence 
is against a finding of considerable impairment due to 
gastroesophageal reflux disease sufficient to support an 
initial rating of 30 percent under Diagnostic Code 7346.  
Likewise, evaluation of the Veteran's gastroesophageal reflux 
disease under other criteria for gastrointestinal 
disabilities also would not result in an initial rating, as 
his symptomatology does not support such an award under 
other, potentially-relevant, criteria.  Finally, because the 
Veteran has not displayed a level of impairment in excess of 
10 percent at any time since the award of service connection 
for gastroesophageal reflux disease, a staged rating is not 
warranted at the present time.  See Fenderson, supra.  

In conclusion, the preponderance of the evidence supports an 
initial rating of 10 percent and no higher for the Veteran's 
service-connected gastroesophageal reflux disease.  As a 
preponderance of the evidence is against the award of an 
initial rating in excess of that already awarded, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.  Compensable initial rating - Erectile dysfunction

The Veteran seeks a compensable initial rating for his 
erectile dysfunction.  The general criteria for the 
adjudication of increased initial rating claims have already 
been noted above.  

The Veteran's erectile dysfunction is currently rated as 
noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 
7599-7522.  Erectile dysfunction is not listed in the Rating 
Schedule; however, when an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2008).  As such, 
the Veteran's service-connected disability of erectile 
dysfunction has been rated under Diagnostic Code 7522, which 
provides for a 20 percent rating for deformity of the penis 
with loss of erectile power.  Additionally, such Diagnostic 
Code provides that entitlement to special monthly 
compensation under 38 C.F.R. § 3.350 should be considered.  
In every case where the requirements for a compensable rating 
are not met, a zero percent evaluation may be assigned, even 
if the diagnostic schedule does not provide for such a 
noncompensable evaluation.  38 C.F.R. § 4.31 (2008).

Upon a review of the record, the Board finds that the Veteran 
is not entitled to a compensable rating for erectile 
dysfunction.  In the present case, such disability is 
manifested by impotency without visible deformity of the 
penis.  In recognition of the Veteran's erectile dysfunction, 
he has already been awarded special monthly compensation 
based on loss of use of a creative organ within the September 
2006 rating decision which granted him service connection for 
this disability, effective March 14, 2005.  In his August 
2009 statement to the Board, the Veteran argued he has not 
been awarded any form of compensation for his service-
connected erectile dysfunction.  However, review of the 
record indicates special monthly compensation under 38 U.S.C. 
§ 1114(k) has in fact been awarded him, and he was so 
informed within a September 2006 VA rating decision 
notification letter.  

According to the medical evidence of record, including his 
most recent VA examinations of March 2006 and May 2008, the 
Veteran has a several-year history of erectile dysfunction 
secondary to medication use for other service-connected 
disabilities.  He stated he was unable to obtain erection, 
vaginal penetration, or ejaculation.  He used Levitra for a 
time, but had to discontinue such use secondary to elevated 
blood pressure as a side effect.  However, the examination 
findings, as well as the remainder of the medical record, to 
include VA treatment records and prior VA examination 
reports, are void of any evidence of penile deformity.  At 
his April 2009 personal hearing, the Veteran again denied any 
deformity of the penis.  As such, the Veteran is not entitled 
to an initial compensable rating under Diagnostic Code 7522.  

In conclusion, the preponderance of the evidence is against a 
compensable initial rating for erectile dysfunction.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

IV. Extraschedular consideration

In the Board's adjudication of the Veteran's increased 
ratings claims, consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
Veteran.  In this case, the Veteran has alleged that his 
service-connected disabilities adversely affect his ability 
to obtain and maintain employment.  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1) (2008).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disability at issue.  The Board 
acknowledges that the Veteran has testified he is unable to 
obtain and maintain employment secondary to his several 
service-connected disabilities.  The record further confirms 
he has not been employed on a regular basis since 
approximately 2000.  However, the Board also observes that 
the evidence does not establish that the Veteran has 
experienced hospitalizations or other severe or unusual 
impairment due to the service-connected disabilities being 
adjudicated herein; that is, his gastroesophageal reflux 
disease and erectile dysfunction.  In short, the rating 
criteria for these disabilities contemplate not only his 
symptoms but the severity of his disabilities.  The Board 
does not find that the schedular criteria have been 
inadequate for rating the manifestations of his service-
connected gastroesophageal reflux disease and erectile 
dysfunction disability.  See 38 U.S.C.A. § 1155 (West 2002) 
(Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment of 
earning capacity).  For these reasons, referral for 
extraschedular consideration for these disabilities is not 
warranted.  


ORDER

Entitlement to a 10 percent initial rating for 
gastroesophageal reflux disease is granted.  

Entitlement to a compensable initial rating for erectile 
dysfunction is denied.


REMAND

The Veteran seeks a disability rating in excess of 20 percent 
for his chronic lumbar strain, and in excess of 10 percent 
for his radiculopathy of his right lower extremity.  At his 
April 2009 personal hearing before the undersigned Acting 
Veterans Law Judge, he stated that he was being seen later 
that same day at the VA orthopedic clinic to have new back 
and leg braces fitted due to his service-connected 
disabilities in those areas.  Review of the record indicates 
the records of such pertinent medical treatment have not been 
obtained, as the most recent VA medical treatment records 
obtained date to March 2009.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2008).  This duty includes obtaining 
pertinent medical records identified by the veteran and in 
the possession of VA.  38 U.S.C.A. § 5103A(b) (West 2002 & 
Supp. 2008).  

Next, the Board observes the Veteran is requesting a TDIU.  
According to his hearing testimony and recent written 
statements, he recently completed vocational rehabilitation 
training through VA.  He described his participation with 
this program as unsuccessful, as he was not able to obtain 
employment thereafter.  Nevertheless, the records of his 
participation in vocational rehabilitation are not associated 
with the claims folder.  As they are potentially pertinent to 
his claim, they must be obtained prior to any final 
adjudication of this matter.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2008).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA medical facility in Las 
Vegas at which the Veteran receives 
medical treatment for his low back and 
right leg disabilities and obtain any 
pertinent VA treatment records available 
at that location from April 2009 to the 
present.  Any such records obtained should 
be associated with the claims folder.  If 
no such records are available, that fact 
must be noted for the record. 

2.  Obtain the Veteran's vocational 
rehabilitation folder from the appropriate 
VA facility and associate it with the 
claims folder.  If no such records are 
available, that fact must be noted for the 
record.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CYNTHIA A. SKOW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


